Citation Nr: 0636114	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 30, 2001, 
for the assignment of a 100 percent rating for anxiety 
neurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, and was remanded in June 2004 and May 2005.    


FINDINGS OF FACT

1.  On March 30, 2001, the veteran filed a claim of 
entitlement to an increased rating for anxiety neurosis, then 
evaluated as 50 percent disabling.    

2.  A July 2001 rating decision assigned a 100 percent rating 
for anxiety neurosis, effective March 30, 2001, and appeal 
was perfected thereon.  

3.  The evidence of record does not demonstrate entitlement 
to a 100 percent rating for anxiety neurosis within one year 
before March 30, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 30, 
2001, for the assignment of a 100 percent rating for anxiety 
neurosis, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Service connection for anxiety neurosis, claimed as a 
"nervous condition," was initially denied in March 1972.  
In September 1992, the Board found clear and unmistakable 
error (CUE) in the 1972 rating decision and granted service 
connection for anxiety disorder.  A March 1993 rating 
decision reflects a grant of service connection for anxiety 
neurosis, "mild," and assignment of an initial zero percent 
rating effective October 12, 1971, the day after discharge 
from service.  While the veteran was provided notice of the 
decision and of his appeal rights in March 1993, no appeal 
was taken on that decision.  It is final.  38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1993).   

A June 1993 rating decision confirmed the assignment of a 
noncompensable rating.  The veteran appealed that decision.  
In December 1996, the Board granted staged ratings of 10 
percent effective October 12, 1971, and 50 percent rating 
effective April 19, 1993.  The veteran did not seek further 
review of that decision, and it is final.  38 C.F.R. 
§ 20.1100 (1992, 1993).  
   
A January 1997 rating decision reflects the staged ratings 
the Board assigned in its December 1996 decision.  The 
veteran was notified of the 1997 rating decision in January 
1997.  In September 1998, he filed a claim seeking 100 
percent rating effective March 1971.  In November 1998, he 
filed a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  A May 1999 rating decision denied TDIU 
on the grounds that the veteran did not substantiate his TDIU 
claim with evidence despite notice he must do so.  The 
veteran did not appeal that decision, and it is final.  
38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  In April 2000 and December 
2000 rating decisions, the RO denied a rating higher than 50 
percent for anxiety neurosis.  The veteran was notified of 
both decisions and of his appeal rights, but did not initiate 
appeal.  Therefore, those rating decisions are final.  
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2001).  

Then, on March 30, 2001, the veteran filed a claim seeking an 
increased rating for anxiety neurosis.  A July 2001 rating 
decision increased the rating to 100 percent effective March 
30, 2001.  The RO apparently decided that entitlement to such 
rating was shown based largely on findings in the June 2001 
VA examination report.  The veteran perfected appeal on the 
July 2001 rating decision.    

Based on the foregoing, the date of the filing of the claim, 
for the purposes of this appeal, is March 30, 2001.  With 
respect to the claim filing date, the Board has considered, 
in light of evidence that the veteran had VA treatment, VA 
clinical records that could be deemed the basis for an 
earlier increased rating claim, but it does not find such 
evidence.  38 C.F.R. § 3.157 (2006); see also discussion 
below.
   
The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  In 
general, unless expressly provided otherwise, the effective 
date of an award is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original claim or a claim for increase, will be the date of 
filing of the claim, or the date entitlement arose, whichever 
is later.  This general rule applies to claims for increased 
evaluation (see 38 C.F.R. § 3.400(o)(1)) with exception - 
where a claim for increased disability compensation is 
received within one year from the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, the effective date could be the "factually 
ascertainable" date.  Otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Having ruled out 38 C.F.R. § 3.157 as basis for a claim 
earlier than March 30, 2001, the one viable basis for a 
possible earlier effective date is 38 C.F.R. § 3.400(o)(2).  
If there is evidence that the increase in disability began 
within a year before March 30, 2001 to support a total 
rating, then such date could be deemed the "factually 
ascertainable" date for the purposes of assigning an 
effective date earlier than March 30, 2001.  If there is 
evidence showing increased disability more than a year before 
the actual date of filing of the claim (March 30, 2001), then 
the date of the claim must be the effective date.  See 
38 C.F.R. § 3.400 (the effective date of award will be the 
date of filing of the claim, or the date entitlement arose, 
whichever is later); Harper v. Brown, 10 Vet. App. 125, 126 
(1997).          

The Board does not find clinical bases to support a 
"factually ascertainable" date of entitlement to a 100 
percent rating for anxiety neurosis within a year before 
March 30, 2001.  The veteran's basic argument is that he has 
been unable to attain gainful employment and consistently 
maintain such job status before March 30, 2001.  The veteran 
testified at the RO and Board hearings that he had had an 
inconsistent employment history since service.  In a November 
1998 statement (informal TDIU claim), he said he last worked 
in 1987.  The representative cites the portion of old rating 
criteria concerning demonstrable unemployability (see 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1995); new criteria, 
effective November 7, 1996, are currently codified at 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2006) (generalized 
anxiety disorder)) and the April 1993 VA examination report 
wherein a clinician said that "anxiety neurosis and his 
dysthymia have significantly limited his social functioning 
and totally disrupted, severely handicapped his vocational 
ability."

As explained, the key time period in this case is March 30, 
2000 to March 30, 2001.  New psychiatric disorder rating 
criteria became effective years before March 30, 2000, and 
they do not explicitly require "demonstrable 
unemployability"; and the new, not old, regulations are 
controlling here.  To the extent the old criteria are 
discussed here, such discussion is intended to fully address 
the merits of the veteran's and his representative's 
contentions, and the Board concedes that old and new criteria 
do share commonalities, e.g., both require clinical evidence 
of "gross" impairment in reality for a total rating (old 
criteria cite symptoms like fantasy; new criteria cite, e.g., 
persistent delusions, hallucinations).  However, such 
manifestations are not clinically demonstrated from March 30, 
2000 to March 
30, 2001.  The veteran is not reported to be disoriented as 
to time, person, or place, or hallucinations or delusions, or 
significant memory loss (such as loss for names of close 
relatives, self).  While he repeatedly expressed, vaguely, 
resentment toward various individuals and institutions, 
including the military and VA medical centers, as "the 
system" that mistreated him and at times reported 
depression, particularly emotional difficulty following the 
1999 death of his common-law wife, subsequent loss of 
physical custody of one of his children, and reported 
"harassment" from his late wife's family and legal problems 
over settlement of his late wife's estate, the totality of 
clinical evidence dated between March 30, 2000 and March 30, 
2001 fails to document unchecked anger or significant impulse 
management problems commensurate to a total rating.  Nor does 
the record show that the veteran has harmed or planned to 
harm himself or others.  He is not shown to be severely 
disabled due to anxiety neurosis such that the ability to 
conduct activities of daily living is significantly 
compromised.  While he states he is, and has long been, 
socially isolated, objective evidence suggests otherwise - he 
has had multiple relationships with women and has children; 
he has said more than once that he has a good relationship 
with a daughter who is not in his physical custody.  

In particular, even VA records associated with the last 
hospitalization for reported psychiatric impairment (June 28-
July 7, 2000) do not contain clinical findings that support a 
total rating.  The veteran was noted to be "clean and 
casually dressed"; one factor associated with a total rating 
is difficulty in maintaining basic hygiene and appearance.  
He was oriented to time, place, person, and circumstance; 
judgment was intact, although insight was impaired; he 
expressed grandiose and persecutory ideas about "the 
system," but was not homicidal or suicidal.  A basis for 
release was that he was not a danger to himself or others.  
Such evidence - dated within the one-year period in question 
- is highly material and negative.                     

The Board acknowledges the representative's selective 
citation of evidence, in particular, that portion of 1993 VA 
examination report to the effect that the veteran was 
unemployable due to anxiety neurosis long before March 30, 
2001, but does not find it persuasive.  First, such evidence 
long pre-dates the relevant time period between March 30, 
2000 and March 30, 2001.  But, notwithstanding this, the 
veteran himself reported - before and after this time period 
- that his physical impairment affected his ability to 
maintain employment (at the October 2003 Board hearing, he 
said, "I couldn't walk, period.").  In a statement received 
in November 1998, he said that he "cannot work now because 
of [his] nerves [and nonservice-connected] knee condition."  
Moreover, even though the VA examiner said in 1993 that the 
veteran's anxiety neurosis and dysthymia have significantly 
impeded vocational ability, that examiner himself noted the 
veteran's physical limitation (the veteran was wearing a knee 
brace and complained of leg muscle spasms) and his report 
documented lack of clinical findings commensurate to a 100 
percent rating (lack of psychosis, hallucinations, delusions; 
oriented for time, place, and person; intensified but 
appropriate affect; intact memory).  Further, the record 
reflects that the veteran last had gainful employment in 1987 
as a carpenter until he was injured in an automobile accident 
that resulted in multiple bone fractures requiring surgery 
(see February 1990 statement; Social Security Administration 
(SSA) decision); it is reasonable to conclude that his 
physical impairment would have had at least some, if not 
significant, impact on his ability to engage in carpentry 
jobs.  The SSA concluded so as well.  It also is noted that 
the records of the last hospitalization before March 30, 2001 
(see VA discharge summary for hospitalization from June 28 to 
July 7, 2000), dated within one year before the March 30, 
2001 claim was filed, do not actually document clinical 
findings that would support a total rating, making the 
notation therein that the veteran is "not employable" due 
to significant psychiatric symptoms not particularly 
convincing.       
   
That said, the Board acknowledges the veteran's contention 
that the 100 percent rating should take effect retroactively 
to March 1971, and he repeatedly cites the Board's finding of 
CUE in the initial RO denial to support that contention.  
That fact, however, cannot be the basis for an effective date 
commencing on any 
pre-discharge date.  In general, the earliest possible 
effective date for service connection, and any disability 
rating for a service-connected disability, is the day after 
discharge from service.  See 38 U.S.C.A. § 5110(b)(1) and 
38 C.F.R. § 3.400(b)(2)(i) (Where an original claim of 
entitlement to service connection is filed within one year 
after discharge, the effective date could be the day after 
discharge.)  No effective date can be assigned before 
discharge from service, which, in this case, was on October 
11, 1971.  See Form DD 214. 

As to the alternative contention that the 100 percent rating 
should take effect the day after discharge, here, it is true 
that the original "nervous condition" claim was filed in 
November 1971, well within a year after discharge.  Although 
that claim was denied and service connection was not granted 
until later based on finding of CUE in the original denial, 
the RO subsequently made service connection effective the day 
after discharge.  But a determination of whether service 
connection criteria are met is separate from evaluation of 
the degree of disability due to a 
service-connected disability.  The latter, as applied here, 
depends on a factual showing that criteria commensurate to a 
total rating were met as of a certain date, not shown, as 
explained.  Based on such considerations and foregoing 
analysis, the various contentions as to other alternative 
effective dates of November 1971 (filing of original claim), 
or 1972, or April 1993, when a VA clinician said the veteran 
is unemployable, do not have merit.    
  
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, needed to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must inform the claimant of any information and 
evidence not of record needed to substantiate the claim, that 
VA will seek to provide, and that the claimant is expected to 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In June 2004, VA informed the veteran that assignment of an 
earlier effective date would depend on a showing of when the 
claim was filed or when entitlement arose.  Thus, he 
effectively was told that evidence showing entitlement to a 
total rating before March 30, 2001 would be evidence 
pertinent to his claim.  That letter also told him that, if 
he identifies the sources of missing, pertinent evidence, 
then VA would assist him in obtaining the records from those 
sources, but that, ultimately, the responsibility for claim 
substantiation is his as to records not in federal custody.  
It also advised him that he could submit any pertinent 
evidence in his possession or evidence that he believes 
supports his claim.  Citation of 38 C.F.R. § 3.159 in the 
Supplemental Statements of the Case (SSOCs) further 
reinforced notice of the fourth element.  In June 2005, VA 
sent the veteran another letter concerning what regulation 
governs his early effective date claim, and his and VA's 
respective claim development responsibilities.  That letter 
also told him, again, that he can submit any evidence he 
believes would support his claim.  In July 2006, VA sent him 
a letter consistent with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), advising him on how VA determines effective dates 
and describing the types of evidence pertinent to an 
effective date claim.       

Based on the above, the Board concludes that VA provided 
full, content-complying notice during appeal.  It finds no 
prejudicial error due to timing of the notice because, even 
after the issuance of the last (April 2006) SSOC and the July 
2006 letter, he did not respond with additional evidence.  He 
did not claim that VA failed to comply with Section 5103(a) 
requirements, or that pertinent evidence is missing such that 
he needs additional time to submit it, or VA assistance to 
secure it.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The record includes pertinent clinical records, 
including those from VA and private sources, evidence of 
prior claims and adjudication history, and the veteran's 
written statements and hearing testimony.  The Board's remand 
directives were completed.  In this connection, it is noted 
that the RO did attempt to obtain evidence associated with 
the SSA disability benefits application, but the SSA recently 
replied that it does not have any such records (SSA's 1989 
decision was submitted years ago).  The veteran has not 
reported existence of additional, missing evidence despite 
notice he can do so.     


ORDER

An effective date earlier than March 30, 2001, for the 
assignment of a 100 percent rating for anxiety neurosis, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


